Case 1:15-cv-22692-UU Document 277 Entered on FLSD Docket 10/26/2018 Page 1 of 1
                Case: 16-14814 Date Filed: 10/26/2018 Page: 1 of 1

                                                                                                           AP
                           UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT                              Oct 26, 2018
                              ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                            56 Forsyth Street, N.W.
                                            Atlanta, Georgia 30303                             MIAMI

  David J. Smith                                                                    For rules and forms visit
  Clerk of Court                                                                    www.ca11.uscourts.gov


                                          October 26, 2018

  Steven M. Larimore
  U.S. District Court
  400 N MIAMI AVE
  MIAMI, FL 33128-1810

  Appeal Number: 16-14814-EE ; 16-15022 -EE
  Case Style: People for the Ethical Treatme, et al v. Miami Seaquarium, et al
  District Court Docket No: 1:15-cv-22692-UU

  The Clerk's Office has been directed to recall the mandate as it was issued prematurely. There is
  still a petition for rehearing en banc pending before the Court.

  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: Elora Jackson, EE/bmc
  Phone #: (404) 335-6173

                                                             MDT-3 Letter to DC Recalling Mandate
